DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 12/1/2021.  Claims 1-3 and 5-7 are pending in the case.  Claim 7 has been added. Claims 1 and 6 have been amended. Claims 1 and 6 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bates et al. (US 6643824 B1, hereinafter Bates) in view of Hughes et al. (US 2010/0169818 A1, hereinafter Hughes), and Nishi et al. (US 8014898 B2, hereinafter Nishi).

claim 1, Bates teaches a processor configured to acquire screen display information on a screen displayed on the display device (Fig. 2, Computer system 16, which may be similar to computer systems 12, 14, may include one or more processors 22 such as a microprocessor, a number of peripheral components such as a computer display 24 (e.g., a CRT, an LCD display or other display device);
acquire selectable information including at least one of a hyperlink, button, checkbox, radio button, list box, text box, tab, and tree, which can be selected on the screen displayed on the display device, and a position of the selectable information on the basis of the acquired screen display information (“Any number of data structures may be utilized to store input region information for a plurality of hypertext links defined within a hypertext document.  For example, FIG. 5 illustrates a linked list data structure including a plurality of records 92, each of which is assigned to a particular hypertext link defined in a hypertext document.  Each record 92 includes a field 94 within which is stored the extents of the input region.  The extents may be defined, for example, by coordinates, by shape and/or by a combination thereof.  Moreover, the extents may be defined in absolute coordinates or in relative coordinates (e.g., relative to the coordinates of the display region of a particular hypertext link definition).” Col. 7 lines 38-50, Col. 5 lines 65-66 through Col. 6 lines 1-6, 27-55);
allocate marks corresponding to respective pieces of acquired selectable information so that the marks are allocated on the basis of the position of the selectable information (“Referring to FIG. 12, a first illustrative embodiment is shown of displaying navigable buttons 280 in a row along the bottom of display window 200.  These buttons Col. 10 lines  5-26), and the marks are then reallocated among two or more of the respective pieces of acquired selectable information so that two or more of the respective pieces of acquired selectable information are each reallocated with a different mark as compared to the mark that was previously allocated to each of those two or more of the respective pieces of acquired selectable information (“One event handled by routine 50 is a refresh display event, which is detected at block 54.  This event may be initiated in any number of circumstances, e.g., whenever the browser wishes to generate a new document that has been retrieved via a hypertext link, when a user has scrolled up or down in a document, or in response to a specific command to refresh the display, among other operations…Once the display is refreshed, an update input regions routine 70 (discussed below) is called to build a list of input regions for the various hypertext links defined in the currently-displayed HTML Col. 7 lines 12-50; “the primary input regions are redrawn in their assigned colors (block 136).” Col. 9 lines 29-30, Fig. 3-Fig. 8);
display the screen in which the marks allocated on the basis of the position of the selectable information are superimposed on the display device (Fig. 12-Fig. 14 the marks allocated on the basis of the position of the selectable information are superimposed on the display device);
change marks to be appended to the keys according to the allocation by the mark allocation unit (As shown in Fig .12, a first navigable button 281 is colored to match the first hypertext link 210.  A second navigable button 282 matches the second hypertext link 220.  A third navigable button 283 matches the third hypertext link 230).
when the button corresponding to the selectable information is pressed, the selectable information corresponding to the mark appended to the button is activated (“A supplemental input region, like a primary input region, also receives input to select a hypertext link associated therewith However, a supplemental input region is visually distinct from, and often separated from, both the primary input region and the display region of the hypertext link.  As discussed above, a supplemental input region may be visually represented as a navigable button, although other representations may also be used” Col. 6 lines 56-64). 
Bates does not appear to expressly teach a control device that controls display of a display device displaying soft keys for operating the control device that controls an industrial machine and having hard keys disposed to correspond to the soft keys to select the soft keys;
display the soft keys on the display device; wherein

Hughes teaches a control device that controls display of a display device displaying soft keys and having hard keys disposed to correspond to the soft keys to select the soft keys (“each virtual key can be mapped to a corresponding physical key of physical keyboard 110” paragraph 0030), comprising:
a soft key display processing unit that displays the soft keys on the display device (Virtual Keyboard 120);
when the hard key corresponding to the soft key is pressed, the selectable information corresponding to the soft key is displayed on the display device (“In step 555, responsive to the user pressing a mapped physical key the system can apply the assigned programmatic action to an icon beneath, and associated with, the virtual key mapped to the physical key that was pressed.  For example, a programmatic action of opening a file can be assigned to each physical key.” Paragraph 0061).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the control device of Bates to comprise a control device that controls display of a display device displaying soft keys for operating the control device that controls an industrial machine and having hard keys disposed to correspond to the soft keys to select the soft keys; a soft key display processing unit that displays the soft keys on the display device; when the hard key corresponding to the soft key is pressed, the selectable information corresponding to the mark appended to the soft key is displayed on the display device.  One would Paragraph 0029 last two sentences).
Bates and Hughes do not appear to expressly teach a control device that controls display of a display device displaying soft keys and hard keys for operating the control device that controls an industrial machine. 
Nishi teaches a control device that controls an industrial machine (FIG. 2 – Robot Controller 7 connected to operation panel 31 and input buttons 31b).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the control device of Bates and Hughes to comprise a control device that controls display of a display device displaying soft keys and hard keys for operating the control device that controls an industrial machine.  One would have been motivated to make such a combination to 
provide a robot controller able to simply and easily perform machine tool and robot startup work without requiring skill or increasing startup man-hours” Nishi Col. 2 lines 60-62)

As to dependent claim 2, Bates teaches the control device according to claim 1, Bates further teaches wherein the processor is further configured to allocate different marks for the respective pieces of selectable information depending on the number and positions of pieces of selectable information (“One event handled by routine 50 is a refresh display event, which is detected at block 54.  This event may be initiated in any Col. 7 lines 12-50), and change marks to be appended to the soft keys depending on the number of pieces of selectable information (“the primary input regions are redrawn in their assigned colors (block 136).” Col. 9 lines 29-30, Fig. 3-Fig. 8);

As to dependent claim 5, Bates teaches the control device according to claim 1, Bates further teaches wherein when the button to which the mark correlated with the selectable information is appended is pressed, the processor is further configured to move a cursor to the selectable information (Fig. 12 The user can select from the more friendly and unambiguous buttons 280 to take the desired link, Col. 10 lines 32-34).
Bates does not appear to expressly teach wherein the hard key corresponding to the soft key.
Hughes teaches wherein the hard key corresponding to the soft key (“Each virtual key of the virtual keyboard 120 can be associated with a region of GUI 110 located beneath, or directly beneath, each respective virtual key.  Additionally, each virtual key can be mapped to a corresponding physical key of physical keyboard 110” paragraph 0030; “Icons 210-220 can represent objects within the GUI layer of user interface 200.  Each of icons 210-220 can be the subject of a programmatic action.  For Paragraph 0034).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the control device of Bates to comprise wherein when the hard key corresponding to the soft key to which the mark correlated with the selectable information is appended is pressed, the screen display processing unit moves a cursor to the selectable information.  One would have been motivated to make such a combination because “At times, however, the pointing device or touch screen may not be available to, or utilizable by, a user.  In that case, providing the user an alternative technique for interacting with the GUI is desirable (Hughes Paragraph 0029 last two sentences).

As to dependent claim 7, Bates teaches the control device according to claim 1, Bates further teaches wherein the processor is configured to:
when a soft key of a mark allocated to the a soft key of a mark allocated to the list box or the tree is pressed, and items included in the list box or the tree are displayed, acquire screen display information of a screen in which the list box or the tree displayed is expanded (“One event handled by routine 50 is a refresh display event, which is detected at block 54.  This event may be initiated in any number of circumstances, e.g., whenever the browser wishes to generate a new document that has been retrieved via a hypertext link, when a user has scrolled up or down in a in response to a specific command to refresh the display, among other operations…Once the display is refreshed, an update input regions routine 70 (discussed below) is called to build a list of input regions for the various hypertext links defined in the currently-displayed HTML document.” Col. 7 lines 12-50); 
acquire selectable information including the items included in the list box or the tree expanded and a position of the selectable information on the basis of the screen display information acquired (“Various modifications may be made to the above-described embodiments without departing from the spirit and scope of the invention.  For example, operations other than actuating a hypertext link may be performed in response to user input received while a pointer is disposed within an input region, e g., opening a pop-up menu, among others.  In addition, various aspects of the invention may be utilized in conjunction with user interface controls other than hypertext links, e.g., push buttons, pop-up buttons, radio buttons, edit boxes, combo boxes, list boxes, counters, check boxes, and other graphical user interface (GUI) controls known in the art.  In particular, the ability to provide secondary operations for additional user interface controls when a pointer is disposed within the input region of one control may provide significant productivity gains, particularly when multiple user interface controls are closely packed together in a particular area of a computer display” Col. 10 lines 27-42); and 
reallocate marks corresponding to respective pieces of the selectable information including the items of the list box or the tree expanded on the basis of the position of the selectable information (“the primary input regions are redrawn in their assigned colors (block 136).” Col. 9 lines 29-30, Fig. 3-Fig. 8).

Huges teaches pressing a hard key corresponding to a soft key of a mark allocated (“In step 555, responsive to the user pressing a mapped physical key the system can apply the assigned programmatic action to an icon beneath, and associated with, the virtual key mapped to the physical key that was pressed.  For example, a programmatic action of opening a file can be assigned to each physical key.” Paragraph 0061).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the control device of Bates to comprise having hard keys disposed to correspond to the soft keys to select the soft keys; when the hard key corresponding to the soft key is pressed.  One would have been motivated to make such a combination because “At times, however, the pointing device or touch screen may not be available to, or utilizable by, a user.  In that case, providing the user an alternative technique for interacting with the GUI is desirable (Hughes Paragraph 0029 last two sentences).

Claim 6 reflects a control method for controlling display of a display device embodying the limitations of claim 1, therefore the claim is rejected under similar rotational. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bates et al. in view of Hughes et al., Nishi et al., and Allan (US 7472168 B2).

As to dependent claim 3, Bates teaches the control device according to claim 1, Bates does not appear to expressly teach wherein the processor is further configured to display or not to display the marks in the screen when a prescribed hard key is pressed.
Allan teaches wherein the screen display processing unit displays or does not display the marks in the screen when a prescribed hard key is pressed (special key is a dynamic link key 220 is pressed to display the character links).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the control device of Bates to comprise wherein the screen display processing unit displays or does not display the marks in the screen when a prescribed hard key is pressed.  One would have been motivated to make such a combination to it helps to not take the display space when the marks are not needed by a user.

Response to Arguments
Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493. The examiner can normally be reached Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171